Citation Nr: 0431625	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  98-15 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for low back pain with 
degenerative disc disease at L3-L4, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which continued a noncompensable 
evaluation for the veteran's low back disability.  Since that 
time, the RO has granted a 10 percent increase in rating 
effective June 4, 1997, the date of receipt of claim, and a 
20 percent increase in rating effective May 18, 1999, the 
date an increase in disability was shown in the medical 
evidence.  Because the maximum benefits available have not 
been granted, the issue of entitlement to a higher rating 
remains on appeal and is properly before the Board for 
adjudication.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

The record reflects that the veteran submitted a request for 
an increased rating in June 1997.  This claim was originally 
denied in an October 1997 rating decision and this appeal 
ensued.

In November 2000, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 to 5107 (West 2002)) (VCAA) 
was signed into legislation.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  The VCAA 
redefined the obligations of VA with respect to its duty to 
notify a claimant of his rights and responsibilities in 
substantiating a claim and the obligations of VA with respect 
to its duty to assist a claimant in the development of a 
claim.  Additionally, judicial precedent requires that VA 
advise a claimant not only of his own responsibilities with 
respect to gathering evidence, but of VA's responsibilities 
in obtaining specific evidence on behalf of a claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A review of the record shows that the veteran has not been 
advised of the change in the law or of his rights and 
responsibilities under the VCAA.  As such, the Board finds 
that the veteran has not been provided sufficient notice of 
his rights and responsibilities under the VCAA.  
Unfortunately, the Board does not have the authority to cure 
the procedural defect presented in this case.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, this matter must be 
remanded to the RO so that proper notice may be given to the 
veteran and any additional development deemed necessary to 
assist the veteran in substantiating his claim may be 
performed.

As for additional development of the claim, the Board notes 
that disability evaluations are determined by the application 
of the schedule of ratings which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155.  
Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

A review of the record reveals that the veteran's back 
disability has been evaluated under Diagnostic Codes 5010 and 
5292, both found at 38 C.F.R. Section 4.71a.  Diagnostic Code 
5010 allows for the assignment of ratings based on x-ray 
findings of traumatic arthritis and Diagnostic Code 5292 
allows for the assignment of ratings based on limitation of 
motion.  Consideration of rating criteria for intervertebral 
disc syndrome was also discussed in various supplemental 
statements of the case.

38 C.F.R. Sections 4.40 and 4.45 require VA to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The United States Court 
of Appeals for Veterans Claims (Court) interpreted these 
regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
held that all complaints of pain, fatigability, etc., shall 
be considered when put forth by a veteran.  Additionally, 
38 C.F.R. Section 4.59 requires consideration of painful 
motion with any form of arthritis.

Although it appears that the RO considered the veteran's 
continued complaints of pain when assigning evaluations for 
his low back disability under a limitation of motion 
diagnostic code, the medical record includes evidence of lack 
of endurance and additional disability during periods of 
exacerbation of symptoms.  The veteran has also asserted on 
numerous occasions over the course of this appeal that he is 
unable to maintain full-time employment due to intermittent 
severe back pain.  Additionally, he has reported episodes of 
radiculopathy involving the right lower extremity.  
Accordingly, in an effort to ensure that the veteran's 
disability is properly evaluated, this matter must also be 
remanded in order to further develop the medical evidence.

The veteran is hereby notified that it is his responsibility 
to report for scheduled examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

Therefore, to ensure due process and full consideration of 
the veteran's appeal, this matter is REMANDED to the Appeals 
Management Center in Washington, D.C.  for the following 
action:

1.  As the veteran has not received any 
notice letter pursuant to the VCAA with 
respect to the claim of entitlement to an 
increased rating for a low back disorder, 
the RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. Sections 5102, 5103, and 5103A.  
The veteran must also be given notice of 
all appropriate rating criteria for his 
back disability.

2.  The RO should obtain all VA treatment 
records subsequent to December 2002, 
which have not been associated with the 
claims folder.  

3.  The RO should obtain all records from 
the Social Security Administration 
surrounding the veteran's application for 
disability benefits submitted to that 
agency in 1998 as referenced in the 
veteran's VA treatment records.  All 
records obtained should be associated 
with the claims folder.

4.  After the requested development has 
been performed, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic and neurological 
examination to determine the severity of 
his low back pain with degenerative disc 
disease.  Any tests or procedures deemed 
necessary (including x-ray studies) 
should be conducted.  The examiner should 
provide the range of motion of the spine 
in degrees.  Symptoms such as pain, 
stiffness, or aching in the area of the 
spine affected should be noted, as should 
muscle spasm, guarding, or abnormal gait.  
The presence of objective evidence of 
pain, excess fatigability, 
incoordination, and weakness should be 
noted, as should any additional 
disability due to these factors.  The 
claims file should be made available to 
the examiner(s) for review in conjunction 
with the examination, and this fact 
should be so noted in the examination 
report. 

5.  When the development requested has 
been completed, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	AMANDA R. BLACKMON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




